Citation Nr: 0432119	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than May 7, 2002 for 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).   

Procedural History

The veteran served three periods of active duty:  from March 
1956 until October 1957 in the United States Navy; from 
August 1960 until June 1964 in the Navy; and from September 
1965 until January 1969 in the United States Air Force.  

In September 1993 the RO received the veteran's claim of 
entitlement to service-connection for bilateral hearing loss 
and hemorrhoids as well as entitlement to non service-
connected pension.  In a May 1994 rating decision, the RO 
granted entitlement to non service-connected pension as well 
as service connection for bilateral hearing loss.  A 70 
percent disability rating was assigned for the veteran's 
hearing loss.  The veteran did not appeal.  

In May 2002 the RO received the veteran's claim of 
entitlement to TDIU as well as to an increased rating for 
bilateral hearing loss, entitlement to service connection for 
tinnitus and eligibility to Dependents' Educational 
Assistance.  In the December 2002 RO rating decision which 
forms the basis of this appeal, the disability rating for 
bilateral hearing loss was increased to 90 percent, TDIU and 
eligibility to Dependents' Educational Assistance were 
granted and service connection for tinnitus was denied.  
Entitlement to TDIU was made effective from May 7, 2002.  The 
veteran disagreed with the effective date assigned for his 
entitlement to TDIU only.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in May 2003.


FINDING OF FACT

The veteran's original claim of entitlement to TDIU was 
received on May 8, 2002.

CONCLUSION OF LAW

The criteria for the establishment of an earlier effective 
date for the grant of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an earlier effective date 
for TDIU due to service-connected bilateral hearing loss.  
Essentially, he contends that the medical evidence presented 
in connection with his original September 1993 claim of 
entitlement to VA compensation and pension constituted an 
unacted-upon informal claim for TDIU and that entitlement 
should spring from that date.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

With respect to the effective date issue on appeal, the 
matter to be resolved is legal in nature and its outcome is 
determined by the interpretation and application of the law 
and regulations rather than by consideration of conflicting 
or disputed evidence. The United States Court of Appeals for 
Veterans Claims (the Court) has held that the VCAA does not 
affect matters on appeal when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
[holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law].  Consequently, the VCAA is not applicable to 
the effective date issues decided herein.

The Board hastens to add, however, that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  
See 38 C.F.R. § 3.103 (2004). The record reflects that he has 
been informed of the various requirements of law pertaining 
to his appeal in the May 2003 SOC.  The veteran has not 
submitted or identified any additional evidence which would 
have a bearing on this case.  Rather, he has resubmitted 
evidence and decisions already of record.  He has presented 
contention with respect to the evidence of record, which will 
be addressed by the Board in its analysis below.

Pertinent law and regulations

TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a) (2004).

Effective dates
The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof. Otherwise, it is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2004).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2004).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.   38 C.F.R. § 3.1(p) (2004).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2003).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-
2001 (July 6, 2001).

Factual Background

As noted in the Introduction, the veteran left military 
service in January 1969.  
There is of record no pertinent contact with VA until 
September 1993.

On September 16, 1993, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  This was 
his initial claim for VA compensation or pension benefits.  
In the veteran's application he specifically referenced  
"heart problems 3-83" [i.e. a decade and a half after 
service; in the context of all of the evidence of record, it 
appears that the veteran may actually have been referring to 
an even later date, "3-93"]  The veteran also referred to 
hearing loss.  He claimed to be totally disabled, having last 
worked in March 1993.  

In support of his claim, the veteran submitted an evaluation 
from a private doctor dated June 1993 which noted the 
veteran's hearing loss but indicated that the veteran was 
unemployable due to a heart condition.  The veteran also 
submitted an August 1993 audiological assessment report 
indicating that the veteran suffered from mild to profound 
sensorineural hearing loss.  

In addition, the veteran submitted a September 1993 letter 
from the Social Security Administration (SSA).  That letter 
stated:  "You said that you are unable to work because of 
heart problems and hearing loss."   SSA concluded that the 
veteran was restricted in the type of work that he performed 
but that he remained employable.  The letter from SSA went on 
to state that "The medical evidence shows that while you had 
a heart attack in March 1993, you have recovered 
satisfactorily.  You do have hearing loss and may have 
trouble communicating in a noisy environment.  With hearing 
aids, you do not mee[t] Social Security requirements for 
hearing loss".    

Service connection for bilateral hearing loss was granted in 
a May 1994 RO rating decision.  A 70 percent disability 
rating was assigned for bilateral hearing loss, effective 
from September 16, 1993, based on findings of hearing loss at 
the time of the veteran's separation from service.  
Entitlement to a non service-connected pension was granted, 
due to employment interference from heart disease and hearing 
loss.  Service connection for hemorrhoids was also granted 
and a noncompensable disability rating was assigned.  

On May 7, 2002, the veteran filed a formal claim for TDIU (VA 
Form 21-8940).
After receipt of his claim in May 2002, the VA referred the 
veteran for an additional hearing examination.  This 
examination confirmed that the veteran was no longer a 
candidate for amplification and had suffered an increase in 
the severity of his service-connected hearing loss.  The RO's 
December 2002 decision increased the  rating for the service-
connected hearing loss to 90 percent.  Entitlement to TDIU 
was granted, based on the severity of the hearing loss.  An 
effective date of May 7, 2002 was assigned.  This appeal 
followed.

Analysis

Initial matters

The Board observes that the veteran's claim of entitlement to 
TDUI was received by VA on May 8, 2002.  The December 2002 RO 
rating decision which awarded TDIU assigned an effective date 
of May 7, 2002.  As was acknowledged by the RO in the April 
2003, this is an error.  However, it is an inconsequential 
error, since TDIU payments begin on the first day of the 
following month.  In any event, as noted elsewhere in this 
decision the veteran's presentation does not concern this 
minor defect but rather is directed to what the veteran 
believes are more serious problems with the RO's handling of 
the matter of an effective date for TDIU.  For the purposes 
of the Board's discussion, the date of receipt of the formal 
TDIU claim, April 8, 2002, will be used. 

The Board also observes that in addition to bilateral hearing 
loss, which is currently evaluated as 90 percent disabling 
and forms the basis for the TDIU allowance, the veteran is 
service connection for hemorrhoids, which are evaluated as 
noncompensably disabling.  There is nothing in the record 
which indicates that the hemorrhoids play any role in the 
veteran's unemployability, and the veteran does not so 
contend.  The Board's inquiry will therefore be directed to 
the hearing loss.     

Discussion

In essence, the veteran contends that his initial claim for 
VA compensation and pension, which was filed on September 16, 
1993, amounted to a claim for TDIU.

The starting point of the Board's discussion is the currently 
assigned effective date for TDIU, April 7, 2002.  The Board 
has carefully reviewed the record.  
See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  For reasons 
expressed below, the evidence demonstrates that prior to 
April 8, 2002 the veteran did not submit any claim, either 
formal or informal, for TDIU.  

The record does not disclose a formal claim for TDIU prior to 
April 2002, and the veteran and his representative do not 
appear to contend that one was filed.  However, a formal 
application for TDIU benefits is not the only method by which 
a claim for that benefit is recognized.  In a decision 
entered by the United States Court of Appeals for the Federal 
Circuit in May 2001, it was determined that once a veteran 
submits evidence of a medical disability and makes a claim 
for the highest possible rating, and additionally submits 
evidence of unemployability, the VA must consider entitlement 
to TDIU benefits.  See Roberson v. Principi, 251 F.3d. 1378 
(Fed. Cir. 2001).  

The veteran and his representative have asserted that the 
facts available to the RO at the time of the veteran's 
original claim of entitlement to VA compensation and pension 
benefits in 1993 constituted an informal claim for TDIU as 
contemplated by the Federal Circuit in Roberson, and, as 
such, entitlement to TDIU should be effective as of the date 
of the veteran's original claim, September 16, 1993.  In the 
alternative, the veteran and his representative argue that 
the effective date the entitlement should be April 19, 1994, 
the date of theVA examination establishing that the veteran's 
bilateral hearing loss was 70 percent disabling arguing in 
effect that the examination constituted an informal claim.  
See 38 C.F.R. § 3.157 (2004).  
The Board will address each of these contentions in turn.  

(i.) The September 16, 1993 claim

The veteran's original claim for VA compensation and pension 
benefits was received by the RO September 16, 1993.  The 
veteran and his representative have argued that the 
information contained within the June 1993 private medical 
report which was submitted with the veteran's claim 
constituted an informal claim for TDIU, as the two documents 
taken together indicated that the veteran had not worked 
since March 1993, was suffering from bilateral hearing loss, 
was unable to work due to such disability and was seeking 
pension in addition to service connection for bilateral 
hearing loss.  

The law does not require the veteran to state that he is 
seeking TDIU.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[VA must liberally construe all documents filed by a claimant 
in order to determine, or even to infer, what claims have 
been filed].  However, the Court has held that VA is not held 
to a standard of prognostication when determining what issues 
are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-
57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "there must 
be some indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue".  

In that regard, the veteran's September 1993 claims and 
supporting documentation do not provide a basis for finding 
that a TDIU claim existed.  Specifically, the documentation 
does not communicate that the veteran was claiming that he 
was unemployable due to service-connected disabilities.  
Indeed, at the time the veteran 
had no service-connected disabilities.  Moreover, in the VA 
Form 21-526 the veteran clearly indicated that he was 
disabled due to heart disease in addition to hearing loss, 
with hearing loss listed second.  The veteran made it clear, 
then and thereafter, that he is not contending that his heart 
disease is a service-connected disability.

The conclusion that the veteran was not seeking TDIU in 
September 1993 is also based on the evidence which the 
veteran himself submitted.  That evidence indicated that the 
veteran ceased employment after his March 1993 heart attack.  
The evidence also included the June 1993 private medical 
opinion and the September 1993 letter from the SSA submitted 
with the claim.  The medical opinion indicated that the 
primary disability, which was causing unemployment, was the 
heart disease, not the hearing loss.  Specifically, the 
veteran's physician opined in June 1993 on the veteran's 
unemployability based on stress and the severity of his heart 
disease; bilateral hearing loss was noted as an additional 
secondary diagnosis, but was not proffered as a source of 
unemployability.  The SSA did not even find that the veteran 
was unemployable and, moreover, determined that with hearing 
aids the veteran did not meet Social Security requirements 
for hearing loss.   
  
Crucially, in the Board's opinion, the determination letter 
of SSA, received concurrently with the veteran's claim for 
non service-connected pension, indicated that the veteran was 
seeking disability from that agency due to both heart disease 
and hearing loss and that SSA had determined that the 
veteran's hearing loss did not render the veteran 
unemployable for SSA purposes.  See Martin v. Brown, 4 Vet. 
App. 136, 140 (1993). [While an SSA decision is not 
controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.].  SSA further found that 
the veteran was not, at that time, unemployable due to either 
heart disease or hearing loss or a combination of the two.  

Accordingly, the evidence of record in September 1993 is 
absent any indication that the veteran communicated to VA 
that he was unemployable due to the effects of any service-
connected disability or had been found to be so by any 
medical or other authority.  To the extent that the veteran 
submitted evidence of unemployability, that evidence referred 
to employment disruption due to the severity of heart 
disease, which he did not indicate was or should be service 
connected.  For that reason, a claim of TDIU cannot be 
established as of that date.  

(ii.) April 19, 1994

The veteran additionally contends that the April 19, 1994 VA 
audiology examination should be considered to be an informal 
claim of entitlement to TDIU.
The findings of the examination are not in dispute and were 
the basis for the award of a 70 percent disability rating.  
However, the VA examiner made no finding as to employability 
and instead recommended continuation of referral for 
amplification in the event of a finding of service 
connection.  Moreover, there is no indication in the 
examination report that the veteran indicated that his 
hearing problems interfered with employment or caused him to 
stop working.  

Under these circumstances, where there is absolutely no 
indication that the veteran intended to apply for TDIU or 
that he was unemployable due to hearing loss, the April 1994 
examination report does not constitute an informal claim for 
TDIU under 38 C.F.R. §§ 3.155, 3.157 or Roberson.  See also 
Dunson v. Brown, 4 Vet. App. 327, 330 (1993) [an informal 
claim must identify the benefit sought].  To the extent that 
the veteran contends that an examination report which merely 
discusses hearing loss without any reference to employability 
constitutes an informal claim for TDIU, the Board rejects 
that notion.

In the May 1994 rating decision, the RO granted service 
connection for bilateral hearing loss.  The RO also granted 
entitlement to a non service-connected pension.  The RO 
determined that the veteran was precluded from further 
gainful employment due to heart disease and hearing loss.  
This is manifestly not a finding of unemployability due to 
service-connected disability.  The RO did not address the 
matter of TDIU because as explained above the veteran had not 
filed a TDIU claim, formal or informal.  The veteran did not 
disagree with or appeal the May 1994 decision.  The veteran 
did not submit any further claims or correspondence to VA 
until May 8, 2002.  

Conclusion

In short, the date of receipt of the veteran's TDIU claim was 
in May 2002.  It is undisputed that the veteran was 
unemployed as of this date.  As there is not of record 
medical evidence between May 1994 and May 2002, it is unknown 
at what point during that time the veteran's hearing loss 
suffered the additional deterioration such that the effects 
of bilateral hearing loss alone, instead of in combination 
with heart disease, rendered the veteran unemployable and 
established entitlement to TDIU.  Accordingly, the "later" 
event, and the appropriate effective date for the benefit, in 
this case is the date of claim in May 2002.  See 38 C.F.R. 
§ 3.400 (2004).  

Therefore, for the reasons and basis set out above, 
entitlement to an effective date prior to May 2002 for the 
grant of TDIU is precluded as a matter of law.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an earlier effective date for TDIU is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



